DETAILED ACTION
This action is responsive to communications filed 19 July 2022.
Claims 1-10 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 June 2022 was filed after the mailing date of the non-final Office action on 29 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant argues in substance.
Oracle fails to disclose a CP profile specifying at least one of a first CPD. See Remarks pages 15-19.
In response to applicant’s arguments (a), the Examiner respectfully disagrees. The limitations above, under broadest reasonable interpretation, describe a CP profile differentiating between multiple CPDs of a same VNFD, PNFD, and NSD applied to different VNF, PNF and NS instances, therefore Oracle at least discloses and/or teaches a table element denoting a connection point identifier of a network forwarding graph referencing a forwarding path identifier that sub references a connection point identifier, such as referencing a VNF profile specifying a connection point CP01 for given VNFD1. See [pg. 3-9, Table 3-7] [pg. 3-10]. Oracle also at least discloses and/or teaches describing service flavors, where for a VNFD, there may be minimum or maximum instances of VNFs, see [pg. 3-5; 3-6] [TABLE 3-3]. The connection point references data in/out networks of a VNF connection for a VNFD, wherein a VNFD may have multiple instances, therefore Oracle at least discloses and/or teaches differentiating different connection point references to VNFD references where VNFDs may comprise multiple instances, as well as using PNFDs and NSDs in orchestration of Network Services. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oracle, Oracle Communications Network Service Orchestration Implementation Guide, Release 7.3.5, E80746-01, (Feb 18, 2017) in view of ETSI GS NFV-IFA 014 V2.1.2 (2017-08) hereinafter ETSI V2.1.2.
Regarding claim 8, Oracle discloses: 
A network node ([pg. 1-1] Oracle Communications Network Service Orchestration [pg 2-2] e.g. on a weblogic server), comprising a Network Functions Virtualization (NFV) Orchestrator (NFVO) ([pg 1-1] Oracle Communications Network Service Orchestration, e.g. to model network services, virtual network functions, and physical network functions, and manage life cycles of network services and VNFs (i.e. network function virtualization) [pg 2-1] install and integrate the network service orchestration components [pg 2-2] e.g. on a weblogic server, wherein a server must have a memory with program/instructions/OS executable by a processor as to be operable) and being configured to instantiate a Network Service (NS) ([pg 1-3; Table 1-1] NSD describes a network service [pg. 2-3] instantiate a network service), the network node comprising processing circuitry and a memory ([pg 2-1] install and integrate the network service orchestration components [pg 2-2] e.g. on a weblogic server, wherein a server must have a memory with program/instructions/OS executable by a processor as to be operable), the memory containing instructions executable by the processing circuitry ([pg 2-1] install and integrate the network service orchestration components [pg 2-2] e.g. on a weblogic server, wherein a server must have a memory with program/instructions/OS executable by a processor as to be operable), the processing circuitry being configured to: 
determine a Network Service Descriptor (NSD) ([pg. 1-3; Table 1-1] Network Service Descriptor, e.g. service specification/config version specification [Table 7-1] Get Network Service Descriptors/returns a list of all NSD deployed in Network Service Orchestration (i.e. determining the descriptors)), the determined NSD including at least a Virtualized Network Function (VNF) Forwarding Graph Descriptor (VNFFGD) ([pg 3-8] NSD describe VNF forwarding graphs (i.e. VNFFGD, descriptor for forwarding graphs)), the VNFFGD including a Network Forwarding Path Descriptor (NFPD) attribute ([pg 3-10] e.g. example text of VNFFG, referencing a network-forwarding-path id, and sub-referencing a connection-point id (i.e. NFPD attribute of VNFFGD referencing cp profile)), the determined NSD defining at least one Connection Points (CP) Profile ([pg 3-9; Table 3-7] connection_point_id), the at least one CP Profile being referenced through a CP Profile identifier in the NFPD attribute of the VNFFGD ([pg 3-10] e.g. example text of VNFFG, referencing a network-forwarding-path id, and sub-referencing a connection-point id (i.e. NFPD attribute of VNFFGD referencing cp profile)), the at least one CP profile including at least:
the at least one CP Profile specifying at least one of a Connection Point Descriptor (CPD) ([pg 3-10] e.g. example text of VNFFG, wherein vnfd-ref id “VNFD1” (i.e. vnf profile) specifies a connection point CP01 (i.e. connection point descriptor) for the given VNFD1) for at least one of a Virtualized Network Function (VNF) Profile ([pg 3-10] VNFD1 (i.e. vnf profile)), a Physical Network Function (PNF) Profile ([pg 3-3] pnfd-reference ref-id), and an NS Profile ([pg 7-21] networkserviceid); 
the at least one of: 
CPDs ([pg 3-10] e.g. example text of VNFFG, wherein VNFD1 referenced to CP01 and CP02 (i.e. differentiating multiple CPDs via profiles));
being:
different ([pg 3-10] e.g. example text of VNFFG, wherein VNFD1 referenced to CP01 and CP02 (i.e. differentiating multiple CPDs via profiles) specified in the same NSD [pg 1-3; Table 1-1] wherein the NSD describes a network service) 
specified in a same one of a Virtualized Network Function Descriptor (VNFD) ([pg 3-2] NSD files to do the following: Describe the VNF descriptor), Physical Network Function Descriptor (PNFD) ([pg 3-2] NSD files to do the following: Describe the PNF descriptor), and NSD ([pg 1-3; Table 1-1] NSD [pg 3-2] describe deployment requirements, operational behavior, and policies required by network services based on them); and
applicable to different VNF, PNF, and NS instances derived from one of the same VNFD, PNFD, and NSD ([pg 3-10] e.g. example text of VNFFG, wherein VNFD1 referenced to CP01 and CP02 (i.e. differentiating multiple CPDs via profiles) specified in the same NSD [pg 1-3; Table 1-1] wherein the NSD describes a network service); and
instantiate the NS based on the determined NSD ([pg 1-3; Table 1-1] NSD describes a network service [pg. 2-3] instantiate a network service), the instantiated NS causing the network node to establish at least one network connection between at least two network functions of the network service ([pg. 2-3] instantiate a network service [pg. 3-1] where descriptor files contain metadata about network services, VNFs and PNFs, where these specifications are used to manage the life cycles of network services and VNFs).
	Oracle does not explicitly disclose:
the VNFFGD describing one of a topology and a portion of the NS
the at least one CP profile including at least a first CP profile and a second CP profile
		a first Service Access Point Descriptor (SAPD) and a second SAPD
	However, ETSI V2.1.2 discloses:
the VNFFGD describing one of a topology and a portion of the NS ([pg. 9] VNFFGD describes a topology of the NS or a portion of the NS)
the at least one CP profile including at least a first CP profile and a second CP profile ([pg. 26] cpdPoolId, cardinality 1..N, Identifier, e.g. reference to a pool of descriptors of connection points and/or one of the SAPs (i.e. multiple profiles, multiple pools denominated by 1..N))
a first Service Access Point Descriptor (SAPD) and a second SAPD ([pg. 26] one of the SAPs (i.e. in multiple cpdPoolId, e.g. multiple SAPDs))
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oracle in view of ETSI V2.1.2 to have a VNFFGD describe a topology of a NS or a portion of the NS and to have utilized multiple CP profiles for multiple connection points and SAPDs. One of ordinary skill in the art would have been motivated to do so to describe a topology or a portion of the NS and to reference a pool of descriptors of connection points and/or one of the SAPs where there are multiple pools (ETSI V2.1.2, [pg. 9] [pg. 26]).
	Regarding claims 1, 4 and 7, they do not further define nor teach over the limitations of claim 8, therefore, claims 1, 4 and 7 are rejected for at least the same reasons set forth above as in claim 8.
Regarding claim 3, Oracle-ETSI V2.1.2 disclose: 
The method of claim 1, set forth above, 
Oracle does not explicitly disclose:
wherein at least one of the first CP Profile and the second CP profile is an information element comprising: 
the CP Profile Identifier (ID) uniquely identifying the CP Profile; 
zero or one VNF Profile ID referencing to a VNF Profile of a constituent VNF; 
zero or one VNF external CPD identifier of a VNF external CPD for the VNF profile; 
zero or one PNF Profile ID referencing to a PNF Profile of a constituent PNF; 
zero or one PNF external CPD identifier of a PNF external CPD for the PNF Profile; 
zero or one NS Profile ID referencing to a NsProfile of a nested NS; and 
Page 2 of 6zero or one NS SAPD ID of the NS SAPD for the NsProfile.
	However, ETSI V2..1.2 discloses:		H	
wherein at least one of the first CP Profile and the second CP profile is an information element ([pg. 26] cpdPoolId, cardinality 1..N, Identifier, e.g. reference to a pool of descriptors of connection points and/or one of the SAPs (i.e. multiple profiles, multiple pools denominated by 1..N))comprising: 
the CP Profile Identifier (ID) uniquely identifying the CP Profile ([pg. 26] cpdPoolId denominated by 1..N));
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oracle in view of ETSI V2.1.2 to have utilized multiple CP profiles for multiple connection points and SAPDs. One of ordinary skill in the art would have been motivated to do so to reference a pool of descriptors of connection points and/or one of the SAPs where there are multiple pools (ETSI V2.1.2, [pg. 26]).
Regarding claims 6 and 9-10, they do not further define nor teach over the limitations of claim 3, therefore, claims 6 and 9-10 are rejected for at least the same reasons set forth above as in claim 3.
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oracle-ETSI V2.1.2 in view of Chatras et al. (US-20200313981-A1) hereinafter Chatras.
Regarding claim 5, Oracle-ETSI V2.1.2 disclose: 
The method of claim 4, set forth above, wherein:
Oracle discloses: 
the NSD includes at least one of the VNFD ([pg 3-2] NSD files to do to following: Describe the VNF descriptor), PNFD ([pg 3-2] NSD files to do the following: Describe the PNF descriptor), NSD ([pg 1-1; Table 1-1] NSD [pg 3-2] describe deployment requirements, operational behavior, and policies required by network services based on them), and VLD ([pg 3-3 to 3-4] in NSD, you define networks by creating them or by referencing existing networks and specifying their types, the networks as virtual links (i.e. virtual link descriptor)), information contained within the PNFD being limited to a description of connectivity requirements to integrate PNFs in the NS ([pg 3-19] PNF Descriptor files describe the deployment requirements, operational behavior, and policies required by PNFs that are based on them), the NSD references one of a VNFD ([pg 3-3] you reference descriptors of all the VNFs that you want to include in the network service in the network service descriptor file, e.g. VNFD in the NSD); 
the VNF Profile is a VnfProfile ([pg 3-10] VNFD1 (i.e. vnf profile)); 
the PNF Profile is a PnfProfile ([pg 3-3] pnfd-reference ref-id); and 
the NS Profile is an NsProfile ([pg 7-21] networkserviceid).
	Oracle does not explicitly disclose:
		and a nested NSD
		the CP Profile Identifier is a cpProfileId ([pg 3-9; Table 3-7] connection_point_id); 
	However, ETSI V2.1.2 discloses:
		the CP Profile Identifier is a cpProfileId ([pg. 26] cpdPoolId denominated by 1..N)); 
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oracle in view of ETSI V2.1.2 to have utilized multiple CP profiles for multiple connection points and SAPDs. One of ordinary skill in the art would have been motivated to do so to reference a pool of descriptors of connection points and/or one of the SAPs where there are multiple pools (ETSI V2.1.2, [pg. 26]).
	Oracle-ETSI V2.1.2 do not explicitly disclose:
		and a nested NSD
	However, Chatras discloses:
		and a nested NSD ([0125] Nested descriptor NSD of the nested network service)
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oracle-ETSI V2.1.2 in view of Chatras to have utilized a nested NSD. One of ordinary skill in the art would have been motivated to do so to have nested network services (Chatras, [0125]).
Regarding claim 2, it does not further define nor teach over the limitations of claim 5, therefore, claim 2 is rejected for at least the same reasons set forth above as in claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ONAP Wiki, NSD Information Model Specification for Open-O https://wiki.onap.org/download/attachments/10780689/NSD%20Infomation%20Model%20Specification%20for%20Open-O.pdf?version=1&modificationDate=1506060324000&api=v2 (Jul 7, 2017);
Vanderstraeten et al., Network Service Descriptors as a Factory, https://www.nctatechnicalpapers.com/Paper/2017/2017-network-service-descriptors-as-a-factory/download (Oct 17-20, 2017);
M. Mechtri, C. Ghribi, O. Soualah and D. Zeghlache, "NFV Orchestration Framework Addressing SFC Challenges," in IEEE Communications Magazine, vol. 55, no. 6, pp. 16-23, June 2017, doi: 10.1109/MCOM.2017.1601055.;
M. Mechtri, I. G. Benyahia and D. Zeghlache, "Agile service manager for 5G," NOMS 2016 - 2016 IEEE/IFIP Network Operations and Management Symposium, 2016, pp. 1285-1290, doi: 10.1109/NOMS.2016.7503004.;
ETSI, Network Functions Virtualisation (NFV) Release 2; Management and Orchestration; Network Service Templates Specification https://www.etsi.org/deliver/etsi_gs/NFV-IFA/001_099/014/02.03.01_60/gs_NFV-IFA014v020301p.pdf (Jun 27, 2017);
Chou et al. (US-20200014582-A1) METHOD TO DYNAMICALLY CHANGE CONNECTIVITY OF VIRTUAL NETWORK FUNCTION (VNF) AND PHYSICAL NETWORK FUNCTION (PNF) INSTANCES IN NEW RADIO (NR) NETWORKS;
Yi et al. (US-20180324261-A1) METHOD OF NETWORK SERVICE DESCRIPTOR MANAGEMENT IN A NETWORK FUNCTIONS VIRTUALIZATION;
NAZARZADEOGHAZ et al. (US-20200186442-A1) DERIVATION OF NETWORK SERVICE DESCRIPTOR FROM NETWORK SERVICE REQUIREMENTS;
Jiang et al. (US-10469317-B1) VIRTUALIZED NETWORK FUNCTION DESCRIPTORS FOR VIRTUALIZED NETWORK FUNCTION CONFIGURATION;
Athreyapurapu et al. (US-10999219-B1) AUTOMATED PACKET SWITCH TYPE AND HOST SELECTION FOR EFFICIENT VIRTUALIZED NETWORK FUNCTION SERVICE CHAINING;
Chou et al. (US-20190280938-A1) MANAGING VIRTUAL LINKS IN A NETWORK SERVICE INSTANCE.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453